Order entered May 3, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00210-CV

                                STEVEN PHILLIPS, Appellant

                                              V.

                                  TRACI TUCKER, Appellee

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-03974

                                           ORDER
        We GRANT appellant’s May 1, 2013 unopposed motion for leave to file an amended

brief. We ORDER the amended brief tendered to this Court by appellant on May 1, 2013 filed

as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE